Name: 92/489/EEC: Council Decision of 5 October 1992 on the conclusion of the International Agreement on Jute and Jute Products, 1989
 Type: Decision
 Subject Matter: international trade;  plant product;  international affairs;  leather and textile industries;  European construction
 Date Published: 1992-10-09

 9.10.1992 EN Official Journal of the European Communities L 293/18 COUNCIL DECISION of 5 October 1992 on the conclusion of the International Agreement on Jute and Jute Products, 1989 (92/489/EEC) THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, and in particular Articles 113 and 116 thereof, Having regard to the Commission proposal, Whereas, pursuant to Decision 91/51/EEC (1), the Community and its Member States signed the International Agreement on Jute and Jute Products, 1989, and, with the exception of Portugal, notified the provisional application thereof pending the completion of the internal procedures required for its approval; Whereas the required number of governments and the percentage of net imports specified in Article 40 (1) for the definitive entry into force of the Agreement have now been exceeded; Whereas all Member States have indicated their willingness to approve the Agreement; Whereas the Agreement should now be approved and the Community and its Member States should, acting simultaneously, notify the Secretary-General of the United Nations of their approval of the Agreement, HAS DECIDED AS FOLLOWS: Article 1 The International Agreement on Jute and Jute Products, 1989, is hereby approved on behalf of the Community. Acting simultaneously, the Community and its Member States shall, upon completion of the requisite internal procedures, notify the Secretary-General of the United Nations of their approval, as importers, of the International Agreement on Jute and Jute Products, 1989, in accordance with Article 37 thereof. The text of the Agreement is attached to Decision 91/51/EEC. Article 2 The President of the Council is hereby authorized to designate the person empowered to deposit the instrument of approval on behalf of the Community. Done at Luxembourg, 5 October 1992. For the Council The President T. GAREL-JONES (1) OJ No L 29, 4. 2. 1991, p. 1.